 1 BROWN, NERI, SMITH & KHAN LLP
    Amjad M. Khan (Bar No. 237325)
 2 David E. Jang (Bar No. 258914)
   11601 Wilshire Blvd., Suite 2080
 3
   Los Angeles, California 90025
 4 Telephone:     (310) 593-9890
   Facsimile:     (310) 593-9980
 5 amjad@bnsklaw.com
   david@bnsklaw.com
 6

 7 Attorneys for Defendants Fresno Auto Spa, Inc.
   and Stevan Matijevich
 8

 9
                                UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                        FRESNO DIVISION
12

13
     A.J. RASSAMNI, an individual,                  CASE NO. 1:18-cv-00738-LJO-EPG
14
                  Plaintiff,                        (Hon. Lawrence J. O’Neill; Hon. Erica P.
15                                                  Grosjean)
           v.
16
   FRESNO AUTO SPA, INC. a California               STIPULATION EXTENDING TIME TO
17 corporation doing business as River Park         RESPOND TO FIRST AMENDED
   Express Car Wash; STEVAN MATIJEVICH,             COMPLAINT; ORDER
18 an individual; and DOES 1 through 25,
   inclusive,                                       Original Deadline:     October 26, 2018
19                                                  Proposed Deadline:     November 2, 2018
                   Defendants.
20
                                                    (ECF No. 19)
21

22

23

24

25

26
27

28

      STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                               [PROPOSED] ORDER
 1          All parties hereby stipulate and request that the Court enter an order extending Defendants

 2 Stevan Matijevich’s and Fresno Auto Spa, Inc.’s deadline to file their response to the First

 3 Amended Complaint by one (1) week to November 2, 2018.

 4                                              RECITALS

 5          WHEREAS, Plaintiff A.J. Rassamni filed the Complaint in this action on May 29, 2018;

 6          WHEREAS, the Court dismissed the Complaint with leave to file an amended complaint

 7 on September 24, 2018;

 8          WHEREAS, Plaintiff filed his First Amended Complaint (“FAC”) on October 12, 2018;

 9          WHEREAS, under Federal Rule of Civil Procedure 15, Defendants’ deadline to respond to

10 the FAC is October 26, 2018;

11          WHEREAS, in light of defense counsel’s preexisting family and work obligations, Plaintiff

12 has agreed to extend the deadline for Defendants’ response to the FAC by one (1) week to

13 November 2, 2018; and

14          WHEREAS, no other extensions to respond to the FAC have been sought.

15                                           STIPULATION

16          NOW THEREFORE, the parties agree that Defendants Stevan Matijevich’s and Fresno

17 Auto Spa, Inc.’s deadline to respond to the FAC is extended to November 2, 2018.

18   DATED: October 16, 2018                         BROWN, NERI, SMITH & KHAN LLP
                                                      Amjad Khan
19                                                    David E. Jang
20
                                                     By:    /s/ David E. Jang
21                                                                David E. Jang
                                                     Attorneys for Defendants Stevan Matijevich and
22                                                   Fresno Auto Spa, Inc.
23   DATED: October 16, 2018                         LAW OFFICE OF AMY R. LOVEGREN-
                                                     TIPTON, APLC
24
                                                      Amy R. Lovegren-Tipton
25
                                                     By: /s/ Amy R. Lovegren-Tipton (as authorized
26                                                       on 10/16/18)
                                                              Amy R. Lovegren-Tipton
27                                                   Attorneys for Plaintiff A.J. Rassamni
28
                                       1
      STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                               [PROPOSED] ORDER
 1                                               ORDER

 2          Pursuant to the parties’ stipulation (ECF No. 19), and for good cause shown, Defendants

 3 Stevan Matijevich’s and Fresno Auto Spa, Inc.’s deadline to file their response to the First

 4 Amended Complaint is extended to November 2, 2018.

 5

 6 IT IS SO ORDERED.

 7
        Dated:    October 17, 2018                           /s/
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                       2
      STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                               [PROPOSED] ORDER
